office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b06 --------- preno-100221-07 uilc date date third party communication none date of communication not applicable to barry shott industry director financial services phil whitworth technical advisor change in accounting methods from grant d anderson senior counsel branch associate chief_counsel income_tax accounting subject denial of consent for change in accounting_method in accordance with section of revproc_2007_1 2007_1_irb_1 this chief_counsel_advice advises you that consent for a change in accounting_method has been denied to a taxpayer within your jurisdiction pursuant to sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend taxpayer -------------------------------------------------------------------------------------------------------- service fee statement ------------------------------------------------------------------------------------------------------------ ----------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ --------- preno-100221-07 ----------------------------------------------------------------------------------------- --------------------------------------------------------------------------- ---------------------------------------------------------------------- ------------------ ------------------ ------------ --------- --------- ------------------------ ---------------------- ------------------- -------------------- ------- ------- ------- ------- ------- ------- ------- ------- amount a amount b amount c number y number z date date date date year year year year year year year year this memorandum refers to a form_3115 application_for change in accounting_method filed by taxpayer requesting permission to change its method_of_accounting for deducting losses related to real_estate that has been acquired via foreclosure or in lieu of foreclosure for the year taxable_year preno-100221-07 facts taxpayer’s primary business operations are in the financial markets with a portion of its business involving the purchase of residential mortgages in the secondary market taxpayer uses an overall accrual_method of accounting as a result of its purchase of residential mortgages taxpayer regularly acquires ownership of parcels of real_estate through foreclosure proceedings or by arrangements in lieu of foreclosure such real_property known as real_estate owned reo is held_for_sale under its present method_of_accounting taxpayer periodically revalues its reo and writes down its value when it obtains evidence that the property is worth less than its basis in other words taxpayer deducts an unrealized_loss amount if the reo is valued at less than the taxpayer’s basis without having disposed of the property under a lower-of-cost-or-market locom method_of_accounting this method_of_accounting is the same as taxpayer’s financial statement method_of_accounting for reo under its proposed method taxpayer will not write down the value of reo when it obtains evidence that the real_estate is worth less than its basis specifically taxpayer will not take deductions for declines in value of reo while the real_estate is still owned by taxpayer instead losses in value that are incurred while taxpayer owns the reo if any will be taken into account only upon the disposition of the property taxpayer was under examination for the year through year taxable years at the time it filed the form_3115 the form_3115 was filed during the 90-day window period pursuant to section of revproc_97_27 1997_1_cb_680 as modified and amplified by revproc_2002_19 2002_1_cb_696 and amplified and clarified by revproc_2002_54 c b additionally taxpayer’s income_tax returns for the year through year taxable years were under consideration by appeals offices on the date the form_3115 was filed and taxpayer was before a federal court with respect to an income_tax issue on the date the application was filed taxpayer submitted a statement with the form_3115 certifying that to the best of taxpayer’s knowledge the method_of_accounting requested in the application was not an issue under consideration by the examining agent the appeals officer or the federal court nor was the issue an issue that has been placed in suspense by the examining agent see sections dollar_figure and b of revproc_97_27 taxpayer is under continuous examination by the service in the coordinated industry case cic program the current examination cycle covers the year through year taxable years the first formal meeting involving the examination team and taxpayer for the current cycle occurred on date at the meeting the examination team delivered to taxpayer various planning input documents for issues to be preno-100221-07 examined for the year through year taxable years one of these planning input documents the planning document related to taxpayer’s reo the relevant portions of the planning document read as follows planning input document section a potential issue statement taxpayer’s bad_debt_loss includes losses_and_expenses related to real_estate acquired number y to number z properties each year as a result of foreclosures these losses should be examined to ensure proper computations are made and that expenses are properly deducted also relate to bad_debt - estimated losses reo acquisitions and inventory have increased significantly from year to year q1 section b amounts per return- total bad_debts deducted year year year amount a amount b amount c section e uniform issue code section g scope of examination the scope will include only acquisitions and sales during the exam cycle and will be further limited to a small percentage of properties after the initial review section h procedures review last cycle bad_debt workpapers including service fee adjustment and estimated losses for information related to reo review books_and_records and perform a coa chart of accounts search utilizing pup database search software for reo expenses bad_debts and sales of foreclosed properties request idr requesting tax files for bad_debts reports of reo acquisitions and sales and company policy manual test a sample of transactions to determine if there is tax compliance complete issue closing section preno-100221-07 taxpayer deducted the unrealized losses related to reo on the bad_debts line of its income_tax returns for the year through year taxable years and for prior years as well the tax returns contained no separate disclosure identifying the nature of the unrealized_loss deductions that were reported as part of the bad_debt amount further since the tax treatment followed the financial statement treatment for the item the tax returns contained no relevant schedule m-1 item indicating taxpayer’s method_of_accounting for the item following taxpayer’s filing of the form_3115 on date the examination team requested a written position from taxpayer to explain why with respect to the above- referenced planning document there was not an issue under consideration pertaining to the method_of_accounting for reo losses when the form_3115 was filed taxpayer provided the examination team with statement explaining taxpayer’s reasons for concluding that the form_3115 did not involve an issue under consideration the examination team and taxpayer continued to disagree on the issue the national_office reviewed the issue and made a tentatively adverse determination with respect to the issue under consideration matter and informed taxpayer of such determination on date on date taxpayer was provided a conference of right in the national_office as it had requested in the form_3115 at the conference of right taxpayer stated its principal arguments some of which had been included in the statement these arguments are discussed in the analysis below law sec_1_446-1 of the income_tax regulations states that except as sec_446 provides that except as otherwise expressly provided in chapter of the internal_revenue_code code a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary otherwise expressly provided in chapter of the code and the regulations thereunder a taxpayer who changes the method_of_accounting employed in keeping his books shall before computing his income upon such new method for purposes of taxation secure the consent of the commissioner consent must be secured whether or not such method is proper or is permitted under the code or regulations thereunder administrative procedures under which taxpayers will be permitted to change their methods_of_accounting the administrative procedures shall prescribe those terms and conditions necessary to obtain the commissioner's consent to effect the change and to prevent amounts from being duplicated or omitted sec_1_446-1 provides that the commissioner may prescribe revproc_97_27 contains the general procedures under sec_446 for a taxpayer under examination may request permission to change a method of preno-100221-07 taxpayers seeking to obtain the advance consent of the commissioner to change a method_of_accounting sec_1 of revproc_97_27 states that the revenue_procedure provides incentives to encourage prompt voluntary compliance with proper tax_accounting principles by providing more favorable terms and conditions if the taxpayer files its request for a change in accounting_method before the service contacts the taxpayer for examination accounting under limited circumstances as relevant in the instant case section of revproc_97_27 provides that a form_3115 may be filed during the first days of any taxable_year 90-day window if the taxpayer has been under examination for at least consecutive months as of the first day of the taxable_year and the method_of_accounting the taxpayer is requesting to change is not at the time the from is filed an issue under consideration or an issue the examining agent has placed in suspense accounting for an item is an issue under consideration for the taxable years under examination if the taxpayer receives written notification for example by examination plan information_document_request idr or notification of proposed adjustments or income_tax examination changes from the examining agent s specifically citing the treatment of the item as an issue under consideration for example a taxpayer’s method of pooling under the dollar-value last-in_first-out lifo inventory_method is an issue under consideration as a result of an examination plan that identifies lifo pooling as a matter to be examined but it is not an issue under consideration as a result of an examination plan that merely identifies lifo_inventories as a matter to be examined similarly a taxpayer’s method of determining inventoriable costs under sec_263a is an issue under consideration as a result of an idr that requests documentation supporting the costs included in inventoriable costs but it is not an issue under consideration as a result of an idr that requests documentation supporting the amount of cost_of_goods_sold reported on the return the question of whether a method_of_accounting is an issue under consideration may be referred to the national_office as a request for technical_advice under the provisions of revproc_2001_2 2001_1_irb_79 or any successor sec_3 of revproc_97_27 provides that a taxpayer's method of analysis taxpayer filed its form_3115 under the 90-day window provision of section of revproc_97_27 the 90-day window provision would not be available to taxpayer if its method_of_accounting for reo losses was an issue under consideration when the form_3115 was filed taxpayer’s method_of_accounting for reo losses was an issue under consideration when its form_3115 was filed if taxpayer had received written notice from the examining agents specifically citing the treatment of reo losses as an issue under consideration preno-100221-07 the planning document is the only pertinent written document received by taxpayer from the examination team before the filing of the form_3115 there is no dispute that the planning document constitutes written notification under sec_3 of revproc_97_27 since it constituted part of the examination plan for the current examination cycle that taxpayer received from the service on date the planning document specifically cites taxpayer’s treatment of its reo losses and indicates that such treatment will be considered as part of the examination section a of the document refers to taxpayer’s bad_debt_loss including losses_and_expenses related to real_estate acquired number y to number z properties each year as a result of foreclosures further section a states that t hese losses should be examined to ensure proper computations are made and that expenses are properly deducted finally the section says that reo acquisitions and inventory have increased significantly from year to year q1 a reasonable reading of the foregoing statements included in section a alone would indicate that taxpayer’s method_of_accounting for reo losses would be subject_to examination moreover section g of the planning document informs the reader that the scope of the examination will include only acquisitions and sales during the exam cycle and will be further limited to a small percentage of properties after the initial review read in conjunction with section a of the document it is reasonable for the reader to conclude that the acquisitions and sales referred to as within the scope of the examination includes the real_estate acquired number y to number z properties each year as a result of foreclosures in section a finally section h of the planning document informs the reader of the procedures that the examination team will apply during the audit it should be obvious to the reader that taxpayer’s method_of_accounting for reo losses would be subject_to examination given that the examination team will with respect to the relevant cited procedures review books_and_records and perform a coa chart of accounts search utilizing pup database search software for reo expenses bad_debts and sales of foreclosed properties request idr requesting tax files for bad_debts reports of reo acquisitions and sales and company policy manual and test a sample of transactions to determine if there is tax compliance in sum the planning document fairly informs taxpayer that its treatment of reo losses would be an issue to be considered in the examination taxpayer’s method_of_accounting for reo losses was thus an issue under consideration within the meaning of sec_3 of revproc_97_27 preno-100221-07 taxpayer disagrees and raises various arguments why the planning document was not sufficient to place under consideration its method_of_accounting for reo losses alleging that the document lacks the specificity required by sec_3 of revproc_97_27 the lifo example analogy taxpayer’s first set of arguments center on the first of the examples in sec_3 the example states that an examination plan that identifies lifo inventory pooling as a matter to be examined is sufficient to place a taxpayer's method of dollar- value lifo inventory pooling under consideration whereas an examination plan that merely identifies lifo_inventories as a matter to be examined is not sufficient to place dollar-value lifo inventory pooling under consideration taxpayer identifies three levels of increasing specificity in the example i lifo_inventories ii lifo pooling and iii dollar-value lifo pooling taxpayer then referring only to section a of the planning document draws an analogy between those levels and the fact pattern at issue i bad_debts ii the carrying value of reo and iii locom valuation of reo the planning document is insufficiently specific to place its locom valuation of reo level iii under consideration taxpayer argues because it references bad_debts at level i of specificity rather than the carrying value of reo at level ii initially we disagree with taxpayer’s assertion that the planning document merely references bad_debts as discussed above the planning document references reo losses and reo expenses accordingly the proper level i in taxpayer’s attempted analogy is really reo losses which seems very difficult to distinguish from the carrying value of reo which is taxpayer’s level ii more fundamentally however taxpayer’s analogy fails because the facts at issue and the lifo example are materially different a written inquiry referencing reo losses raises only two basic parameters -- how reo is valued and when loss recognition occurs - and these are arguably just different faces of the same coin because the choice of valuation methodology locom or cost implies the timing of loss recognition periodic recognition for unrealized losses or recognition only upon disposition by contrast inventory_accounting is characterized by complexity and a multiplicity of methods and sub-methods thus a written notice identifying lifo_inventories encompasses numerous methods_of_accounting eg dollar-value lifo pooling_method lifo_index computation method method of determining current-year cost for dollar-value lifo_method of valuing increments for specific goods lifo_method of defining items under dollar-value lifo scope of specific goods categories under specific goods lifo the costing of the lifo inventory and determining the time sales are deemed to occur preno-100221-07 the material differences between reo losses and lifo_inventories render the lifo example irrelevant to the facts at issue the lifo example stands for the principle that the specificity requirement of sec_3 of revproc_97_27 can be violated if the class of accounting methods identified in the written notice all methods for lifo_inventories is unreasonably broad with respect to the matters to be placed under consideration dollar-value lifo pooling methods this principle is simply not applicable to the planning document which identifies an area reo losses that is not unreasonably broad with respect to the matters that are placed under consideration as further support for its argument taxpayer analogizes the statements in section a of the planning document to statement sec_1 and of the idr analyzed in plr where the service found those statements to be insufficiently specific to create an issue under consideration we note that a private_letter_ruling is directed to a specific taxpayer regarding a certain transaction or set of facts and may not be cited or relied upon as precedent under sec_6110 we believe moreover that the conclusions reached in plr with regard to statement sec_1 and would be inapposite to the facts at issue because the idr related to lifo_inventories and the rationale for finding statement sec_1 and to be lacking in specificity was an analogy to the lifo example in sec_3 as discussed above we find analogies to the lifo example of sec_3 to be unpersuasive in this situation bad_debt characterization taxpayer’s second argument is that the planning document lacks specificity because it references bad_debts pursuant to sec_166 rather than reo losses or carrying values pursuant to sec_165 taxpayer further points out that the planning document includes a uniform issue code of which relates to bad_debts moreover taxpayer asserts in its statement as well as it did at the conference of right that section a of the planning document constitutes a general statement about bad_debts that does not have the specificity required by revproc_97_27 to consider the locom issue an issue under consideration the statement discusses an inquiry into the mechanics of computing expenses and the proper deductions that relate to bad_debt losses it says nothing about the carrying value of real_estate owned we note initially that the mislabeling of the reo writedowns of which taxpayer now complains is ultimately traceable to taxpayer itself taxpayer affirms that all deductions concerning the unrealized losses related to reo had been included within the bad_debt deduction line item on its income_tax returns for the year through year taxable years and for prior years and that the returns contained no additional disclosure concerning the nature of the deductions such as losses from carrying value of reo or similar terminology further since the tax treatment followed the financial statement treatment for reo losses the returns contained no relevant schedule m-1 items indicating taxpayer’s method_of_accounting for the item preno-100221-07 taxpayer thus maintained a consistent pattern of characterizing its reo losses as bad_debts in all of the returns under examination taxpayer can hardly claim to be puzzled when the examining agents referenced taxpayer’s own characterization of reo losses in written communications regarding the tax returns in which such characterizations were used section a of the planning document accurately states that taxpayer’s bad_debt_loss for the taxable_year under examination includes losses_and_expenses related to real_estate acquired number y to number z properties each year as a result of foreclosures the reference here to bad_debt does not undermine the specificity of the planning document it actually enhances specificity by identifying not only the transactions or assets involved but also the particular treatment albeit an incorrect one that they received on the tax returns under examination taxpayer’s argument that the planning document lacks specificity if it adopts taxpayer’s own incorrect characterization of its reo writedowns in a communication directed to taxpayer implies that the agent drafting the planning document was obliged to look behind the tax returns somehow determine that the reo writedowns were not correctly classified and reflect such insight in the planning document we do not believe that sec_3 of revproc_97_27 imposes any such requirement particularly in the early phases of an examination the treatment of an item may be an issue under consideration before the examiner determines exactly what method_of_accounting a taxpayer is using for the item or whether such method is improper or deficient in some respect finally we note that sec_3 provides that the written notice must specifically cite the treatment of the item as an issue under consideration this language does not require that the written notice explicitly or correctly identify the particular accounting_method or tax characterization that taxpayer is actually or purportedly applying to the item the nature of such treatments and their propriety are the objects of the inquiry itself the planning document satisfied this language by identifying losses related to reo as the item the identification of losses as the correct treatment of the item was not required to achieve the requisite specificity preno-100221-07 conclusion based on the facts of this case we conclude that taxpayer’s method_of_accounting for reo losses was an issue under consideration within the meaning of sec_3 of revproc_97_27 when taxpayer filed the form_3115 on date accordingly taxpayer is not eligible to request permission to change its method_of_accounting under the 90-day window provisions of revproc_97_27 please call if you have further questions by _____________________________ grant d anderson senior counsel branch associate chief_counsel income_tax accounting
